IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00124-CV
 
T.C. & C. Real Estate Holdings, Inc.,
                                                                      Appellant
 v.
 
Danny R. Sherrod and Wife, 
Wendy Sherrod,
                                                                      Appellees
 
 

From the 77th District Court
Limestone County, Texas
Trial Court No. 27,034-A
 

BRIEFING ORDER





 
          The parties are notified that the
Court questions its jurisdiction because the plaintiff amended its original
petition, adding another cause of action, after the defendants filed their
motion for summary judgment.
          The parties are ordered to brief the
question whether the trial court’s judgment is a final, appealable order.  See
Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001).  Appellant’s  brief
 is  due  within  21 days from the date of this Order.   Appellees’ brief is
due


 within 21 days from the date Appellant files
its brief.
 
                                                                   PER
CURIAM
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Order
issued and filed May 31, 2006
Do
not publish 


sons for a severance are to do justice, avoid prejudice and
further convenience.  St. Paul Ins. Co. v. McPeak, 641 S.W.2d 284 
(Tex.App.--Houston [1st Dist] 1982, writ ref'd n.r.e.).
 
Guaranty Federal Sav. Bank v.
Horseshoe Operating Co., 793
S.W.2d 652, 658 (Tex. 1990)
Conclusion
          For these reasons. I
dissent from the severance and reinstatement order.
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Dissenting opinion delivered and filed May 25,
2005